Case 18-43027-pwb        Doc 37    Filed 12/06/19 Entered 12/06/19 16:35:01               Desc Main
                                   Document     Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: December 6, 2019
                                                       _________________________________

                                                                  Paul W. Bonapfel
                                                            U.S. Bankruptcy Court Judge
 _______________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

   IN RE:                              ) CASE NO. 18-43027-PWB
                                       )
   TONI KAY CALLIHAN,                  ) CHAPTER 13
                                       )
         Debtor.                       )
                                       )
                                       )
   U.S. BANK TRUST NATIONAL            )
   ASSOCIATION, AS TRUSTEE OF          )
   THE IGLOO SERIES II TRUST,          )
                                       ) CONTESTED MATTER
         Movant,                       )
                                       )
   vs.                                 )
                                       )
   TONI KAY CALLIHAN, and              )
   MARY IDA TOWNSON, Trustee,          )
                                       )
         Respondents.                  )
   ____________________________________)

                      ORDER GRANTING DELINQUENCY MOTION
            U.S. Bank Trust National Association, as Trustee of the Igloo Series II Trust, c/o

   SN Servicing Corporation, its servicing agent ("Movant"), filed a Motion for Relief from
Case 18-43027-pwb        Doc 37   Filed 12/06/19 Entered 12/06/19 16:35:01             Desc Main
                                  Document     Page 2 of 4



   Stay on April 25, 2019 (Doc. No. 28) on which a hearing was scheduled for

   May 15, 2019. Movant and Debtor entered into a Consent Order that was filed on

   May 23, 2019 (Doc. No. 30). Movant filed a Delinquency Motion and an Affidavit of

   Default on November 25, 2019 (Doc. No. 34) (collectively "Delinquency Motion")

   subsequent to a default by Debtor on the terms of the Consent Order. For good cause

   shown, it is hereby ORDERED AND ADJUDGED as follows:

                                                1.

          The Motion is hereby granted.

                                                2.

          The stay set forth in FBR 4001(a)(3) is hereby waived, and the automatic stay is

   hereby modified to permit Movant to pursue and enforce under non-bankruptcy law any

   and all rights it has in and to that certain real property as more particularly described in

   the subject loan documents and commonly known as 3964 Old Yorkville Rd., Dallas, GA

   30157 (“Real Property"), including, but not limited to, advertising and conducting a

   foreclosure sale, seeking confirmation of the foreclosure sale in order to pursue any

   deficiency, and seeking possession of the Real Property. However, Movant and/or its

   successors and assigns may offer, provide, and enter into a potential forbearance

   agreement, loan modification, refinance agreement, short sale, deed in lieu of foreclosure,

   or any other type of loan workout/loss mitigation agreement. Movant may contact Debtor
   via telephone or written correspondence to offer any such agreement.

                                                3.
          Upon entry of this Order, the Chapter 13 Trustee shall cease funding Movant’s

   pre-petition claim.   Upon completion of any foreclosure sale by Movant during the
   pendency of this case, all proceeds exceeding Movant’s lawful debt that would otherwise

   be payable to Debtor shall be promptly remitted to the Chapter 13 Trustee. Movant is
Case 18-43027-pwb        Doc 37    Filed 12/06/19 Entered 12/06/19 16:35:01         Desc Main
                                   Document     Page 3 of 4



   granted leave to seek allowance of a deficiency claim, if appropriate, but Debtor and the

   Chapter 13 Trustee shall be entitled to object to said deficiency claim.

                                    [END OF DOCUMENT]


   PREPARED BY:
   Attorney for Movant

          /s/
   Marc E. Ripps
   Georgia Bar No. 606515

   P.O. Box 923533
   Norcross, Georgia 30010-3533
   (770) 448-5377
   Email: meratl@aol.com
Case 18-43027-pwb     Doc 37    Filed 12/06/19 Entered 12/06/19 16:35:01        Desc Main
                                Document     Page 4 of 4


                          DISTRIBUTION LIST ON ORDER

           Pursuant to LR 9013-3(c) NDGa., the Order shall be served upon the following
   parties in interest:

         Marc E. Ripps, Esq.
         P.O. Box 923533
         Norcross, Georgia 30010-3533

         Mary Ida Townson, Esq.
         Chapter 13 Trustee
         191 Peachtree Street
         Suite 2200
         Atlanta, GA 30303

         Jeffrey B. Kelly, Esq.
         Law Office of Jeffrey B. Kelly, P.C.
         107 E. 5th Avenue
         Rome, GA 30161

         Toni Kay Callihan
         3964 Old Yorkville Rd.
         Dallas, GA 30157
